Exhibit 10.3

AMENDED AND RESTATED LIMITED GUARANTY



          This AMENDED AND RESTATED LIMITED GUARANTY (as the same may be amended
from time to time, the “Guaranty”) is made as of the 2nd day of July, 2004, by
Great Plains Energy Incorporated, a Missouri corporation (the “Guarantor”), in
favor of the “Lenders” under that certain Amended and Restated Credit Agreement,
dated as of July 2, 2004, by and among Strategic Energy, L.L.C., a Delaware
limited liability company (the “Borrower”), the financial institutions from time
to time parties thereto as Lenders (collectively, the “Lenders”) and LaSalle
Bank National Association, a national banking association, in its capacity as
contractual representative for the Holders of Obligations (the “Administrative
Agent”), as it may be amended, modified or supplemented from time to time (the
“Credit Agreement”).



          1.     Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein or in the Credit Agreement shall have the following
meanings, applicable to both the singular and plural forms of the terms
defined.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Credit Agreement.

          As used in this Guaranty:



          “Base Guaranty Amount” means an amount equal to $25,000,000; provided,
however that at the end of each fiscal quarter of Borrower on or after July 1,
2005, the Base Guaranty Amount shall be recalculated (and correspondingly
increased or decreased) to be (i) $25,000,000 if the Net Worth of the Borrower
is less than $100,000,000, (ii) $12,500,000 if the Net Worth of the Borrower is
between $100,000,000 and $125,000,000, or (iii) $0.00 if the Net Worth of
Borrower exceeds $125,000,000, provided, further, that no decrease of the Base
Guaranty Amount shall be effective if at the time of determination a Default or
Unmatured Default under the Credit Agreement or Event of Default or GPE Cross
Default under this Guaranty has occurred and is continuing.  A reduction of the
Base Guaranty Amount to $0.00 shall not constitute a termination of this
Guaranty.



          “Event of Default” means each of the following occurrences:



          (A)     Breach of Covenants or Obligations.  The Guarantor shall fail
duly and punctually to perform or observe any agreement, covenant or obligation
binding on the Guarantor under this Guaranty.

          (B)     Breach of Representation or Warranty.  Any representation or
warranty made or deemed made by the Guarantor herein or in any statement or
certificate at any time given by the Guarantor pursuant to this Guaranty shall
be false or misleading in any material respect on the date as of which made (or
deemed made).

          (C)     Involuntary Bankruptcy; Appointment of Receiver, Etc.

                    (i)     An involuntary case shall be commenced against the
Guarantor and the petition shall not be dismissed, stayed, bonded or discharged
within sixty (60) days after commencement of the case; or a court having
jurisdiction in the premises shall enter a decree or order for relief in respect
of the Guarantor in an involuntary case, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law.

                    (ii)     A decree or order of a court having jurisdiction in
the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Guarantor or
over all or a substantial part of the property of the Guarantor shall be
entered; or an interim receiver, trustee or other custodian of the Guarantor or
of all or a substantial part of the property of the Guarantor shall be appointed
or a warrant of attachment, execution or similar process against any substantial
part of the property of the Guarantor shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within sixty (60) days after
entry, appointment or issuance.

          (D)     Voluntary Bankruptcy; Appointment of Receiver, Etc.  The
Guarantor shall (i) commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (ii) consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, (iii) consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property, (iv) make any assignment for the
benefit of creditors or (v) take any corporate action to authorize any of the
foregoing.

          (E)     Dissolution.  Any order, judgment or decree shall be entered
against the Guarantor decreeing its involuntary dissolution or split up and such
order shall remain undischarged and unstayed for a period in excess of sixty
(60) days; or the Guarantor shall otherwise dissolve or cease to exist.

          (F)     Failure of GPE Guarantee Increase to Become Effective.   A GPE
Guarantee Increase fails to become effective because a GPE Cross Default has
occurred and is continuing.

          “Expenses” is defined in Section 2(ii) of this Guaranty.

          “EBITDA” shall have the meaning given to it in the Credit Agreement.

          “Financial Covenants” means those financial covenants contained in
Section 7.4 of the Credit Agreement.

          “Financial Covenant Default” shall have the meaning given to it in the
Credit Agreement.

          “GPE Credit Agreement” means that certain Three Year Credit Agreement
dated as of March 5, 2004 among the Guarantor, the lenders party thereto and
Bank One, NA, as Administrative Agent, as the same may be amended from time to
time, and any renewal or extension thereof.

          “GPE Cross Default” means (i) a Default, which solely for purposes of
this definition, shall have the same meaning as in the GPE Credit Agreement, and
(ii) a default or event of default under any replacement or refinancing of the
GPE Credit Agreement.

          “GPE Guarantee Increase” shall have the meaning given to it in the
Credit Agreement.

          “Guaranty Adjustment Amount” means, initially, an amount equal to Zero
Dollars ($0.00), provided, however, that so long as no Default or Unmatured
Default under the Credit Agreement or Event of Default or GPE Cross Default
under this Guaranty has occurred and is continuing, the Guarantor may at its
option amend this Guaranty pursuant to the Guaranty Amount Amendment Agreement
within fifteen (15) days after the end of a fiscal quarter to (i) increase the
amount of the Guaranty Adjustment Amount by the amount of a GPE Guarantee
Increase, or (ii) to decrease the amount of the Guaranty Adjustment Amount, so
long as no Default or Unmatured Default under the Credit Agreement exists or
will result therefrom, all subject to the limitation that the Guaranty
Adjustment Amount can not be reduced to less than Zero Dollars ($0.00).  Changes
in the Guaranty Adjustment Amount shall become effective as of the immediately
preceding fiscal quarter end, provided that all conditions to effectiveness of
the related Guaranty Amount Amendment Agreement have been satisfied.

          “Guaranty Amount Amendment Agreement” means that certain amendment
form attached hereto as Exhibit A and incorporated herein.

          “Maximum Guaranty Amount” means an amount equal to the Base Guaranty
Amount plus the Guaranty Adjustment Amount. 



          “Net Worth” shall have the meaning given to it in the Credit
Agreement.



          “Unmatured Default” shall have the meaning given to it in the Credit
Agreement, except that a Financial Covenant Breach shall not be deemed to be an
Unmatured Default.



          2.     Guaranty.



                    (i)     For value received and in consideration of any loan,
advance or financial accommodation of any kind whatsoever heretofore, now or
hereafter made, given or granted to the Borrower by the Lenders, the Guarantor
unconditionally guarantees for the benefit of each of the Holders of Obligations
the full and prompt payment when due and payable (by acceleration or otherwise)
following the occurrence of a Default, and at all times thereafter, of all of
the Obligations (including, without limitation, interest accruing following the
filing of a bankruptcy petition by or against the Borrower, at the applicable
rate specified in the Credit Agreement, whether or not such interest is allowed
as a claim in bankruptcy); provided, however, that the liability of the
Guarantor under this Guaranty shall be limited to the Expenses plus an amount
equal to the Maximum Guaranty Amount in effect at such time.

                    (ii)     After the occurrence and during the continuance of
a Default, the Guarantor shall (a) pay to the Administrative Agent, for the
benefit of the Holders of Obligations, within three (3) Business Days of the
occurrence of the Default and in immediately available funds, the full amount of
the Obligations (including any portion thereof which is not yet due and
payable), and (b) pay to the Administrative Agent and reimburse the
Administrative Agent for, on demand (but no sooner than three (3) days after the
occurrence of the Default) and in immediately available funds, all reasonable
and documented fees, costs and expenses (including, without limitation, all
reasonable and documented court costs and attorneys’ and paralegals’ fees, costs
and expenses) paid or incurred by the Administrative Agent or any of the Holders
of Obligations in: (1) endeavoring to collect all or any part of the Obligations
from, or in prosecuting any action against, the Guarantor relating to this
Guaranty or the transactions contemplated thereby; and (2) preserving,
protecting or defending the enforceability of, or enforcing, this Guaranty or
their respective rights hereunder (all such costs and expenses are hereinafter
referred to as the “Expenses”); provided, however, that the liability of the
Guarantor under this Guaranty shall be limited to the Expenses plus an amount
equal to the Maximum Guaranty Amount in effect at such time.  The Guarantor
hereby agrees that this Guaranty is an absolute guaranty of payment and is not a
guaranty of collection.

          3.     Obligations Unconditional.



          The Guarantor hereby agrees that its obligations under this Guaranty
shall be unconditional, irrespective of:



                    (i)     the validity, enforceability, avoidance, novation or
subordination of any of the Obligations or any of the Loan Documents;

                    (ii)    the absence of any attempt by, or on behalf of, any
Holder of Obligations or the Administrative Agent to collect, or to take any
other action to enforce, all or any part of the Obligations whether from or
against the Borrower, any other guarantor of the Obligations or any other
Person;

                    (iii)   the election of any remedy by, or on behalf of, any
Holder of Obligations or the Administrative Agent with respect to all or any
part of the Obligations;

                    (iv)    the waiver, consent, extension, forbearance or
granting of any indulgence by, or on behalf of, any Holder of Obligations or the
Administrative Agent with respect to any provision of any of the Loan Documents;

                    (v)     the failure of the Administrative Agent to take any
steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for the Obligations;

                    (vi)    the election by, or on behalf of, any one or more of
the Holders of Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

                    (vii)   any borrowing or grant of a security interest by the
Borrower, as debtor‑in‑possession, under Section 364 of the Bankruptcy Code;

                    (viii)  the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of the claims of any of the Holders of
Obligations or the Administrative Agent for repayment of all or any part of the
Obligations or any Expenses; or

                    (ix)    any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of the Borrower or the
Guarantor.

          4.    Enforcement; Application of Payments.  If payment under this
Guaranty is not made by the Guarantor as required under Section 2(ii) of this
Guaranty, the Administrative Agent may proceed directly and at once, without
notice, against the Guarantor to obtain performance of and to collect and
recover the full amount, or any portion, of the Obligations (subject to the
limitations set forth in Section 2 of this Guaranty), without first proceeding
against the Borrower or any other Person, or against any security or collateral
for the Obligations.  Subject only to the terms and provisions of the Credit
Agreement, the Administrative Agent shall have the exclusive right to determine
the application of payments and credits, if any, from the Guarantor, the
Borrower or from any other Person on account of the Obligations or any other
liability of the Guarantor to any Holder of Obligations.

          5.     Representations and Warranties.  The Guarantor represents and
warrants as follows to each Lender and the Administrative Agent as of the date
hereof:

                    (i)     The Guarantor (a) is a corporation duly organized,
validly existing and in existence under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction in which failure to be
so qualified and in good standing could reasonably be expected to have a
material adverse effect on the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Guarantor, and (c) has
all requisite corporate power and authority to own, operate and encumber its
property;

                    (ii)    The Guarantor has the requisite corporate power and
authority to execute, deliver and perform this Guaranty and any other document
required to be delivered by it under the Credit Agreement, and this Guaranty has
been duly executed and delivered and constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms; and

                    (iii)   The execution, delivery and performance of this
Guaranty do not and will not (a) conflict with the Articles of Incorporation or
By-Laws of the Guarantor, (b) require any approval of the Guarantor’s
shareholders except such as has been obtained, (c) require any approval or
consent of any Person or Governmental Authority, or under the terms of any
material agreement except as such has been obtained, and (d) will not result in
or require the creation of any lien or security interest upon or with respect to
any of the properties or assets of the Guarantor.

          6.     Covenants.  The Guarantor covenants and agrees that during the
term of this Guaranty the Guarantor shall (i) promptly upon either of the chief
executive officer or chief financial officer, of the Guarantor obtaining
knowledge of any condition or event which constitutes an Event of Default or a
GPE Cross Default, deliver to the Administrative Agent an officer’s certificate
specifying (a) the nature and period of existence of any such Event of Default
or GPE Cross Default, (b) the notice given or action taken by any other Person
in connection therewith, and (c) what action the Guarantor has taken, is taking
or proposes to take with respect thereto, and (ii) promptly notify the
Administrative Agent of any event or action which results in the GPE Credit
Agreement becoming a secured obligation of the Guarantor.

          7.     Waivers. 



                    (i)     The Guarantor hereby waives diligence, presentment,
demand of payment, filing of claims with a court in the event of receivership or
bankruptcy of the Borrower, protest or notice with respect to the Obligations,
all setoffs and counterclaims and all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor and
notices of acceptance of this Guaranty, and all other demands whatsoever (and
shall not require that the same be made on the Borrower as a condition precedent
to the Guarantor’s obligations hereunder), and covenants that this Guaranty will
not be discharged, except by complete payment (in cash) and performance of the
Obligations (subject to the limitations set forth in Section 2 of this Guaranty)
and any other obligations contained herein.  The Guarantor further waives all
notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to the Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the Obligations is due, notices of any and all proceedings to collect
from the maker, any endorser or any other guarantor of all or any part of the
Obligations, or from any other Person, and, to the extent permitted by law,
notices of exchange, sale, surrender or other handling of any security or
collateral, given to the Administrative Agent to secure payment of all or any
part of the Obligations.

                    (ii)    The Holders of Obligations, either themselves or
acting through the Administrative Agent, may from time to time in their sole
discretion, without notice or demand and without affecting the liability of the
Guarantor hereunder: (a) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, all or any part of the Obligations,
or otherwise modify, amend or change the terms of any of the Loan Documents; (b)
accept partial payments on all or any part of the Obligations; (c) take and hold
security or collateral for the payment of all or any part of the Obligations,
this Guaranty, or any other guaranties of all or any part of the Obligations or
other liabilities of the Borrower, (d) exchange, enforce, waive and release any
such security or collateral; (e) apply such security or collateral and direct
the order or manner of sale thereof as in their discretion they may determine;
(f) settle, release, exchange, enforce, waive, compromise or collect or
otherwise liquidate all or any part of the Obligations, this Guaranty, any other
guaranty of all or any part of the Obligations, and any security or collateral
for the Obligations or for any such guaranty; and/or (g) otherwise deal with the
Borrower or any other Person that may become liable for all or any part of the
Obligations.  Any of the foregoing may be done in any manner, without affecting
or impairing the obligations of the Guarantor hereunder.

          8.     Setoff.  At any time after all or any part of the Obligations
have become due and payable (by acceleration or otherwise) following the
occurrence of a Default, each Holder of Obligations and the Administrative Agent
may, without notice to the Guarantor and regardless of the acceptance of any
security or collateral for the payment hereof, appropriate and apply toward the
payment of all or any part of the Obligations (subject to the limitations set
forth in Section 2 of this Guaranty) (i) any indebtedness due or to become due
from such Holder of Obligations or the Administrative Agent to the Guarantor,
and (ii) any moneys, credits or other property belonging to the Guarantor, at
any time held by or coming into the possession of such Holder of Obligations or
the Administrative Agent or any of their respective affiliates.

          9.     Financial Information.  The Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other guarantors of all or any part of
the Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations, or any part thereof, that diligent inquiry would
reveal, and the Guarantor hereby agrees that none of the Holders of Obligations
nor the Administrative Agent shall have any duty to advise the Guarantor of
information known to any of them regarding such condition or any such
circumstances.  In the event any Holder of Obligations, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Guarantor, such Holder of Obligations shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Holder of Obligations, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to the Guarantor.

          10.     No Marshaling; Reinstatement.  The Guarantor consents and
agrees that none of the Holders of Obligations nor the Administrative Agent nor
any Person acting for or on behalf of the Holders of Obligations or the
Administrative Agent shall be under any obligation to marshal any assets in
favor of the Guarantor or against or in payment of any or all of the
Obligations. The Guarantor further agrees that, to the extent that the Borrower,
the Guarantor or any other guarantor of all or any part of the Obligations makes
a payment or payments to any Holder of Obligations or the Administrative Agent,
or any Holder of Obligations or the Administrative Agent receives any proceeds
of Collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to the Borrower, the Guarantor, such other guarantor or
any other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, the Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Obligations which has been paid, reduced
or satisfied by such amount shall be reinstated and continued in full force and
effect as of the time immediately preceding such initial payment, reduction or
satisfaction.

          11.     Subrogation; Assignment of Claims.  The Guarantor hereby
agrees not to (i) exercise any rights of subrogation (whether contractual, under
Section 509 of the Bankruptcy Code, under common law, or otherwise) to the
claims of the Lenders and the Administrative Agent against Borrower or any
contractual, statutory or common law rights of contribution, reimbursement,
indemnification and similar rights and “claims” (as such term is defined in the
Bankruptcy Code) against Borrower which arise in connection with, or as a result
of, this Guaranty or, (ii) assign or transfer to any Person any claim the
Guarantor has or may have against the Borrower, until, in each case, such time
as the Obligations have been indefeasibly paid in full (in cash) and all 
financing commitments contained in the Credit Agreement have been terminated.

          12.     Enforcement; Amendments; Waivers.  No delay on the part of any
of the Holders of Obligations or the Administrative Agent in the exercise of any
right or remedy arising under this Guaranty, the Credit Agreement, any of the
other Loan Documents or otherwise with respect to all or any part of the
Obligations, the Collateral or any other guaranty of or security for all or any
part of the Obligations shall operate as a waiver thereof, and no single or
partial exercise by any such Person of any such right or remedy shall preclude
any further exercise thereof.  No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Holders of Obligations or
the Administrative Agent, except as expressly set forth in a writing duly signed
and delivered by the party making such modification or waiver and approved by
the Administrative Agent.  Failure by any of the Holders of Obligations or the
Administrative Agent at any time or times hereafter to require strict
performance by the Borrower, the Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any of the provisions,
warranties, terms and conditions contained in any of the Loan Documents now or
at any time or times hereafter executed by such Persons and delivered to the
Administrative Agent or any Holder of Obligations shall not waive, affect or
diminish any right of the Administrative Agent or such Holder of Obligations at
any time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act or knowledge of the
Administrative Agent or any Holder of Obligations, or their respective agents,
officers or employees, unless such waiver is contained in an instrument in
writing, directed and delivered to the Borrower or the Guarantor, as applicable,
specifying such waiver, and is signed by the party or parties necessary to give
such waiver under the Credit Agreement.  No waiver of any Default by the
Administrative Agent or any Holder of Obligations shall operate as a waiver of
any other Default or the same Default on a future occasion, and no action by the
Administrative Agent or any Holder of Obligations permitted hereunder shall in
any way affect or impair the Administrative Agent’s or any Holder of
Obligations’ rights and remedies or the obligations of the Guarantor under this
Guaranty.   Any determination by a court of competent jurisdiction of the amount
of any principal and/or interest owing by the Borrower to any of the Holders of
Obligations shall be conclusive and binding on the Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

          13.     Effectiveness; Termination.  This Guaranty shall become
effective upon its execution by the Guarantor and shall continue in full force
and effect until the Obligations shall have been indefeasibly paid (in cash) and
discharged and the financing commitments contained in the Credit Agreement shall
have been terminated.  The Guarantor may terminate or revoke this Guaranty;
provided, however that such termination or revocation shall not be effective
until ten (10) Business Days after written notice of such revocation or
termination, specifically referring hereto, signed by the Guarantor, is actually
received by the Administrative Agent.  Such notice shall not affect (i) the
liability of the Guarantor for any Obligations, and (ii) the right and power of
any of the Holders of Obligations or the Administrative Agent to enforce their
rights under this Guaranty, which in either case arose prior to the effective
time of such revocation or termination.  If any Holder of Obligations grants
loans or takes other action after the Guarantor terminates or revokes this
Guaranty but before the Administrative Agent receives such written notice, the
rights of such Holder of Obligations with respect thereto shall be the same as
if such termination or revocation had not occurred.

          14.     Successors and Assigns.  This Guaranty shall be binding upon
the Guarantor and upon its successors and assigns and shall inure to the benefit
of the Holders of Obligations and the Administrative Agent and their respective
successors and assigns permitted pursuant to the Credit Agreement; all
references herein to the Borrower and to the Guarantor shall be deemed to
include their respective successors and assigns.  The successors and assigns of
the Guarantor and the Borrower shall include, without limitation, their
respective receivers, trustees or debtors‑in‑possession.  All references to the
singular shall be deemed to include the plural where the context so requires.

          15.     Officer Authority.  The undersigned hereby certifies that
he/she has all necessary authority to grant and execute this Guaranty on behalf
of the Guarantor.

          16.     Governing Law.  This Guaranty shall be governed by and
interpreted and enforced in accordance with the internal laws (without regard to
conflicts of law provisions) of the State of Illinois.  Without limiting the
foregoing, any dispute between the Administrative Agent and the Guarantor
arising out of or related to the relationship established between them in
connection with this Guaranty, and whether arising in contract, tort, equity, or
otherwise, shall be resolved in accordance with the internal laws, and not the
conflicts of law provisions, of the State of Illinois.

          17.     Consent to Jurisdiction; Counterclaims; Forum Non Conveniens. 



                    (a)     Exclusive Jurisdiction.  Except as provided in
subsection (b) of this Section 17, the Administrative Agent, on behalf of itself
and the Holders of Obligations, and the Guarantor agree that all disputes
between them arising out of or related to the relationship established between
them in connection with this Guaranty, whether arising in contract, tort,
equity, or otherwise, shall be resolved only by state or federal courts located
in Chicago, Illinois, but the parties acknowledge that any appeals from those
courts may have to be heard by a court located outside of Chicago, Illinois.



                    (b)     Other Jurisdictions.  The Administrative Agent shall
have the right to proceed against the Guarantor or its real or personal property
in a court in any location to enable the Administrative Agent to obtain personal
jurisdiction over the Guarantor or to enforce a judgment or other court order
entered in favor of the Administrative Agent.  The Guarantor shall not assert
any permissive counterclaims in any proceeding brought by the Administrative
Agent under this clause (b) arising out of or relating to this Guaranty.



                    (c)     Venue; Forum Non Conveniens.  Each of the Guarantor
and the Administrative Agent waives any objection that it may now or hereafter
have (including, without limitation, any objection to the laying of venue or
based on forum non conveniens) to the location of the court in which any
proceeding with respect to this Guaranty or any other document executed or
delivered in connection herewith is commenced in accordance with this Section
16.



          18.     Waiver of Jury Trial.  Each of the Guarantor and the
Administrative Agent waives any right to trial by jury in any dispute, whether
sounding in contract, tort, or otherwise, between the Administrative Agent and
the Guarantor arising out of or related to the transactions contemplated by this
Guaranty or any other instrument, document or agreement executed or delivered in
connection herewith.  Either the Guarantor or the Administrative Agent may file
an original counterpart or a copy of this Guaranty with any court as written
evidence of the consent of the parties hereto to the waiver of their right to
trial by jury.

          19.     Waiver of Bond.  The Guarantor waives the posting of any bond
otherwise required of the Administrative Agent in connection with any judicial
process or proceeding to enforce any judgment or other court order entered in
favor of the Administrative Agent, or to enforce by specific performance,
temporary restraining order, or preliminary or permanent injunction, this
Guaranty or any other agreement or document between the Administrative Agent and
the Guarantor.

          20.     Advice of Counsel.  The Guarantor represents and warrants that
it has consulted with its legal counsel regarding all waivers under this
Guaranty, including without limitation those under Section 7 and Sections 17
through 19 hereof, that it believes that it fully understands all rights that it
is waiving and the effect of such waivers, that it assumes the risk of any
misunderstanding that it may have regarding any of the foregoing, and that it
intends that such waivers shall be a material inducement to the Administrative
Agent and the Holders of Obligations to extend the indebtedness guaranteed
hereby.

          21.     Notices.  All notices and other communications required or
desired to be served, given or delivered hereunder shall be in writing or by a
telecommunications device capable of creating a printed record and shall be
addressed to the party to be notified as follows:

if to the Guarantor, at:



                    Great Plains Energy, Incorporated
                    1201 Walnut
                    Kansas City, Missouri 64106
                    Attention:  Andrea F. Bielsker
                    Telecopy:   816-556-2924
                    Confirmation:  816-556-2059



if to the Administrative Agent, at:



                    LaSalle Bank National Association
                    30 South Meridian Street, Suite 800
                    Indianapolis, Indiana 46204
                    Attention:     Mark H. Veach
                    Telecopy:     317-756-7021
                    Confirmation:     317-756-7011


if to the Lenders, at:     

                    LaSalle Bank National Association
                    30 South Meridian Street, Suite 800
                    Indianapolis, Indiana 46204
                    Attention:     Mark H. Veach
                    Telecopy:     317-756-7021
                    Confirmation:     317-756-7011

                    PNC Bank, National Association
                    One PNC Plaza, 2nd Floor
                    249 Fifth Avenue
                    Pittsburgh, PA  15222-2707
                    Attention:     Thomas A. Majeski
                    Telecopy:     412-762-6484
                    Confirmation:     412-762-2431

                    Citizens Bank of Pennsylvania
                    525 William Penn Place, 29th Floor
                    Pittsburgh, PA  15219-1729
                    Attention:     Dwayne R. Finney
                    Telecopy:     412-552-6307
                    Confirmation:     412-867-2425


                    Provident Bank
                    309 Vine Street -- 235D
                    Cincinnati, OH  45202
                    Attention:  Brian Ciaverella
                    Telecopy:      412-263-4890
                    Confirmation:     412-263-4732

                    Fifth Third Bank
                    1404 E. Ninth Street
                    Cleveland, OH  44114
                    Attention:     Jim Janovsky
                    Telecopy:     412-937-9896
                    Confirmation:     412-937-1855 x 27

                    Sky Bank
                    The Times Building
                    336 Fourth Avenue
                    Pittsburgh, PA  15222
                    Attention:     W. Christopher Kohler
                    Telecopy:     412-227-6496
                    Confirmation:     412-227-4866



or, as to each party, at such other address as designated by such party in a
written notice to the other party.  All such notices and communications shall be
deemed to be validly served, given or delivered (i) three (3) days following
deposit in the United States mails, with proper postage prepaid; (ii) upon
delivery thereof if delivered by hand to the party to be notified; (iii) upon
delivery thereof to a reputable overnight courier service, with delivery charges
prepaid; or (iv) upon confirmation of receipt thereof if transmitted by a
telecommunications device.



          22.     Severability.  Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

          23.     Merger.   This Guaranty represents the final agreement of the
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and the Administrative Agent or any
Holder of Obligations.

          24.     Execution in Counterparts.  This Guaranty may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

          25.     No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

[Signature Page Follows]


          IN WITNESS WHEREOF, this Amended and Restated Guaranty has been duly
executed by the Guarantor as of the day and year first set forth above.



GREAT PLAINS ENERGY INCORPORATED
  as the Guarantor

By:       /s/Andrea F. Bielsker

Name:  Andrea F. Bielsker

Title:   Senior Vice President-Finance, Chief Financial Officer and Treasurer



Acknowledged and
Accepted as at July 2, 2004

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

By:/s/Mark H. Veach
Name:  March H. Veach
Title:  First Vice President
